Citation Nr: 0923964	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-15 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's death certificate shows that he died in 
February 2007, and the immediate cause of death was listed as 
cardiac arrest.  

3.  At the time of the Veteran's death, the Veteran was 
service-connected for chronic obstructive pulmonary disease 
(COPD), evaluated as 100 percent disabling from July 2006, 
and pulmonary tuberculosis, minimal, inactive, with 
diaphragmatic pleurisy.

4.  The cause of the Veteran's death was not the result of a 
disease or injury incurred in active service.

CONCLUSION OF LAW

The requirements for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1154, 1310 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.300, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include: (1) a statement of the conditions, if any, for which 
the Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

In the present case, the RO sent the appellant a VCAA 
notification letter in April 2007, prior to initial rating by 
the AOJ in June 2007.  This letter informed the appellant of 
the information and evidence generally required to 
substantiate a claim of service connection for the cause of 
the Veteran's death, as well as her and VA's respective 
responsibilities for obtaining the information and evidence.  
However, the April 2007 notice letter did not notify the 
appellant of the Veteran's service connected conditions at 
the time of his death, nor did it contain any particular 
explanation of the information and evidence required to 
substantiate a claim for service connection for the cause of 
the Veteran's death based on a previously service-connected 
condition vis-à-vis a condition not yet service connected, as 
required by Hupp.

The Board finds, however, that the appellant has not been 
prejudiced by these deficiencies.  During the course of this 
appeal, the appellant and her representative have been 
provided numerous procedural documents (e.g., a rating 
decision, cover letter, and a Statement of the Case) 
identifying the fact that the Veteran was service connected 
for COPD and pulmonary tuberculosis, setting out the 
applicable law, summarizing the evidence, and discussing VA's 
reasons for denying the claim.  She has also expressed an 
active understanding of the principles involved, inasmuch as 
she initiated her appeal and submitted argument and evidence 
in support of her appeal.  For example, in her October 2007 
notice of disagreement (NOD) and her May 2008 Substantive 
Appeal (VA Form 9), the appellant stated her belief that the 
Veterans death was in fact caused by his service-connected 
disabilities, to include COPD.  Under the circumstances, it 
is the Board's conclusion that any defects in notice have 
been cured by the appellant's actual and/or constructive 
knowledge of the information and evidence necessary to 
substantiate her claim.  See, e.g., Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (noting that the purpose of 
the VCAA notice requirement is not frustrated if, for 
example, the claimant has actual knowledge of what is needed 
or a reasonable person could be expected to understand what 
is needed).  Accordingly, the Board finds that the 
fundamental fairness of the adjudication has not been 
affected, and as such, no further corrective action is 
necessary.

Under the VCAA, VA also has a duty to assist the appellant in 
the development of a claim.  This includes assisting the 
appellant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, 
VAMC treatment records, and private treatment records 
pertinent to the years after service.  

The Board acknowledges that a medical opinion was not 
obtained in connection with the appellant's claim for service 
connection for the cause of Veteran's death.  Under the law, 
an examination or medical opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In this case, the Board finds that a VA medical opinion is 
unnecessary to decide the claim for service connection for 
the cause of the Veteran's death.  See DeLaRosa v. Peake, 515 
F.3d 1319 (Fed. Cir. 2008) (section 5103A(a), and not (d), 
applies to DIC claims, and requires that VA need only obtain 
a medical opinion when such opinion is "necessary to 
substantiate the claimant's claim for a benefit").  As will 
be explained below, the Veteran has not been shown to have 
had a heart condition in service or any other event, disease, 
or injury in service to which his death could have been 
related.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
evidence of any event, injury, or disease in service to which 
his death could be related, the Board finds that obtaining a 
VA medical opinion is unnecessary.  38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  The Board, therefore, finds that 
the VCAA duty to assist has also been satisfied.




LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a Veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the Veteran's death is 
not warranted.  A certificate of death indicates that the 
Veteran died in February 2007.  The immediate cause of death 
was listed as cardiac arrest.  There were no other 
significant conditions or underlying causes listed.

At the time of the Veteran's death, service connection had 
been established for COPD and pulmonary tuberculosis.  
However, the medical evidence of record does not show that 
the Veteran's service-connected COPD or pulmonary 
tuberculosis were a principal or contributory cause of his 
death.  The Veteran's death certificate did not even mention 
a lung disorder, to include COPD or pulmonary tuberculosis, 
and prior to his death, the Veteran's VAMC and private 
treatment records did not relate any cardiovascular problems 
to his service- connected disorders.  Therefore, the Board 
concludes that the Veteran's service-connected COPD and 
pulmonary tuberculosis were not a principal or contributory 
cause of death.

In addition, the Board finds that the Veteran did not have 
any cardiovascular disorder that that was causally or 
etiologically related to his military service.  The Veteran's 
service treatment records are negative for any complaints, 
treatment, or diagnosis of such a disorder, and he did not 
seek treatment for a cardiovascular disorder until many 
decades following his separation from service.  In fact, on a 
January 2006 VA general examination, the examiner stated that 
although the date of onset of the Veteran's heart condition 
was not clear, it did not occur during service.  The Board 
finds this gap in time significant, and it weighs against the 
existence of a link between a heart disorder and his military 
service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that a 
cardiovascular disorder did not manifest in service or for 
many years thereafter.

In addition to the lack of evidence showing that a 
cardiovascular disorder manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link the Veteran's cause of death to his military 
service.  In fact, as noted above, there was no event, 
disease, or injury in service to which the Veteran's death 
could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas, 18 Vet. App. at 517, citing Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, 345 F.3d at 1355-57.  As such, 
the Board concludes that the Veteran's cardiovascular 
disorder did not manifest in service and was not causally or 
etiologically related to military service.

As to the appellant's claim in her October 2007 NOD and her 
May 2008 VA Form 9 that the Veteran's service connected 
disabilities, to include his COPD, did in fact cause his 
death, as was noted above, the Board finds that the evidence 
of record does not support this contention.  Although the 
Veteran was service-connected for COPD and was treated for 
this disorder prior to his death, the record is absent any 
medical evidence which establishes a relationship between his 
COPD and his death.  In this regard, although the appellant 
may sincerely believe that the Veteran's COPD caused the 
Veteran's death, the appellant, as a lay person, is not 
competent to testify that the Veteran's cause of death was 
related to a service-connected disorder.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the appellant is a physician or 
other health care professional.  Therefore, as a layperson, 
she is not competent to provide evidence that requires 
medical knowledge because she lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  

Thus, the appellant's statements regarding etiology do not 
constitute competent medical evidence on which the Board can 
make a service connection determination.  Although the Board 
is sympathetic with the appellant's loss of her husband, 
absent such evidence, there is no basis upon which to award 
service connection for the cause of the Veteran's death.  The 
Board is not permitted to engage in speculation as to medical 
causation issues but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  

Therefore, after considering all the evidence under the laws 
and regulations set forth above, the Board concludes that 
there is no credible evidence showing that the Veteran 
suffered an injury or disease in service that was either a 
principal or contributory cause of his death.  In deciding 
whether the claimed benefits are warranted, VA must determine 
whether the evidence supports the claims or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the appellant's 
claim for service connection for the Veteran's cause of death 
and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for the cause of the Veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.


____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


